Citation Nr: 0211345	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  98-16 156	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE


Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) benefits under the provisions of Chapter 35, 
Title 38, United States Code, for periods of enrollment 
extending from September 1992 to June 1994.  


ATTORNEY FOR THE BOARD


L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1970 to March 
1978.  The appellant is the veteran's son.  His claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 1998 determination of the Muskogee, Oklahoma, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In a rating decision dated June 1997, the RO awarded the 
veteran a total disability evaluation based on individual 
unemployability, effective from September 2, 1992, and found 
that the veteran's service-connected disabilities were first 
shown to be permanently disabling on November 29, 1996.  

2.  The RO's award established the appellant's basic 
eligibility for Chapter 35 benefits, effective November 29, 
1996, the date permanency was established.

3.  In May 1998, the RO received the appellant's claim for 
Chapter 35 benefits and certification of the appellant's 
enrollment at Utah State University from September 30, 1992 
to June 3, 1994.

4.  In May 1998, the RO denied the appellant Chapter 35 
benefits for all enrollment pursued from September 30, 1992 
to June 3, 1994, on the basis that the veteran was 28 years 
of age and his eligibility for Chapter 35 benefits ended on 
his 26th birthday.


CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under the 
provisions of Chapter 35, Title 38, United States Code, for 
periods of enrollment extending from September 1992 to June 
1994, have not been met.  38 U.S.C.A. §§ 3501(a)(1), 3510 
(West 1991); 38 C.F.R. §§ 21.3021(a)(1), 21.3046 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant, whose 
eligibility for Chapter 35 benefits derives from his status 
as a child of a veteran who has a permanent and total 
disability rating, see 38 U.S.C.A. § 3501(a)(1)(A)(ii) (West 
1991); 38 C.F.R. 
§ 21.3021(a)(1)(iii) (2001), is entitled to a retroactive 
payment of Chapter 35 benefits for periods of enrollment 
extending from September 1992 to June 1994.  

In a rating decision dated June 1997, the RO rated the 
veteran totally (100 percent) disabling based on individual 
unemployability, effective from September 2, 1992, and found 
that the veteran's service-connected disabilities were first 
shown to be permanently disabling on November 29, 1996.  The 
RO's decision established the appellant's basic eligibility 
for educational assistance benefits under Chapter 35, Title 
38, United States Code, effective November 29, 1996, the date 
permanency was established.  The veteran was provided notice 
of this determination along with a copy of the rating 
decision, and did not appeal either effective date.

In May 1998, the RO received the appellant's claim for 
Chapter 35 benefits and certification of the appellant's 
enrollment at Utah State University from September 30, 1992 
to June 3, 1994.  In May 1998, the RO denied the appellant's 
claim for Chapter 35 benefits for all enrollment pursued from 
September 30, 1992 to June 3, 1994, on the basis that the 
veteran was 28 years of age and his eligibility for Chapter 
35 benefits ended on his 26th birthday.  The RO explained 
further in the August 1998 statement of the case that the 
appellant, who was born in March 1970, was over 26 years of 
age prior to the established date of permanency of the 
veteran's total disability rating of November 26, 1996.  The 
RO noted that the appellant exceeded the maximum age to be 
entitled to Chapter 35 benefits and that there was no 
provision of law to allow the appellant to establish 
eligibility to Chapter 35 benefits prior to a finding that 
the veteran's total rating was permanent.  This appeal ensues 
from the RO's determination.  

During the pendency of this appeal, certain portions of 38 
C.F.R. Part 21 pertaining to claims and effective dates for 
awards of educational assistance benefits were changed, 
effective June 3, 1999.  See 64 Fed. Reg. 23,769 (1999).  In 
addition, on November 1, 2000, Congress revised the law 
governing, in pertinent part, effective dates for awards of 
Chapter 35 benefits.  See Veterans Benefits and Health Care 
Improvement Act of 2000 (Act), Pub. L. No. 106-419, §§ 111-
114, 114 Stat. 1822 (2000). Neither the regulatory amendment, 
nor the Act substantively changes any statutory or regulatory 
provision pertinent to the appellant's claim; therefore, 
consideration of the appellant's claim pursuant to the 
amendment and Act is unnecessary.

During the pendency of the appellant's appeal, legislation 
was also passed that enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107). 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the appellant's claim pursuant to the VCAA. 
However, prior to the enactment of the VCAA, the RO took 
action that is consistent with the notification and 
assistance provisions of the VCAA.  Therefore, the Board's 
decision to proceed in adjudicating the appellant's claim 
does not prejudice the appellant in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In any 
event, additional assistance could not possibly aid in 
substantiating the appellant's claim, because, as explained 
below, the appellant's entitlement to the benefit sought is 
precluded by law.

The law provides that each eligible person shall, subject to 
the provisions of this chapter, be entitled to receive 
educational assistance.  38 U.S.C.A. § 3510 (West 1991 & 
Supp. 2001).  For the purpose of Chapter 35, the term 
"eligible person" means a child of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability.  38 U.S.C.A. § 3501(a)(1)(A)(ii) (West 
1991); 38 C.F.R. § 21.3021(a)(1)(iii) (2001).  The 
eligibility criteria for a child of a veteran is set out in 
38 U.S.C.A. § 3512 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
21.3040 and 21.3041 (2001).  Legal criteria provide that an 
eligible person shall be afforded Chapter 35 educational 
assistance during the period beginning on the person's 18th 
birthday, or on the successful completion of the person's 
secondary schooling, whichever first occurs, and ending on 
the person's 26th birthday.  38 U.S.C.A. § 3512(a) (West 1991 
& Supp. 2001); 38 C.F.R. §§ 21.3040, 21.3041 (2001).  In some 
cases, the delimiting date may be modified or extended.  38 
U.S.C.A. § 3512 (West 1991 & Supp. 2001); 38 C.F.R. § 
21.3041(d), (e) (2001).  In no event can the delimiting 
period be modified or extended beyond the appellant's 31st 
birthday.  38 U.S.C.A. § 3512 (West 1991 & Supp. 2001); 38 
C.F.R. § 21.3041(d), (e) (2001).  However, in order to 
quality for a modified or extended ending date, the legal 
criteria specify either that certain events must have 
occurred between the appellant's ages of 18 and 26 or that 
other specified circumstances exist; none of the exceptions 
apply in this case. 

In this case, the appellant alleges that he became eligible 
for Chapter 35 benefits on September 2, 1992, the effective 
date of the RO's award of a total disability evaluation based 
on individual unemployability.  However, he did not actually 
become eligible for Chapter 35 benefits until November 29, 
1996, the effective date of the RO's finding of permanency.  
As the aforementioned statutory and regulatory provisions 
provide, a child of a veteran is not eligible for Chapter 35 
benefits until the evidence establishes that the veteran has 
a total disability that is permanent in nature.  An award of 
a total disability evaluation based on individual 
unemployability is not necessarily indicative of a total and 
permanent disability as the award is not dependent on a 
showing of permanency.  See 38 C.F.R. § 4.16 (2001). 

As noted above, in May 1998, the RO received the appellant's 
claim for Chapter 35 benefits and certification of the 
appellant's enrollment at Utah State University from 
September 30, 1992 to June 3, 1994.  The same month, the RO 
denied the appellant Chapter 35 benefits for all enrollment 
pursued from September 30, 1992 to June 3, 1994, and later 
explained that because the appellant was over 26 years of age 
on the date that the veteran established permanency of the 
total rating, the appellant was not eligible for DEA 
benefits.  Essentially, the RO found that the appellant was 
precluded from establishing Chapter 35 eligibility prior to 
the date of permanency of the veteran's total rating.  This 
determination comports with the applicable provisions of the 
law as set forth above.  

Further, the Board notes that there is no allegation that the 
veteran received notice of his Chapter 35 award prior to 
November 26, 1996 nor is there any indication in the 
veteran's claim file that he appealed the effective date of 
the determination of permanency.  The law is clear that a 
child's eligibility may not be established prior to the 
effective date of permanency of a total rating of the 
veteran.  The facts are also clear that the appellant had 
already attained the age of 26 at the time that permanency of 
the veteran's rating was established.  As the RO determined 
that November 26, 1996 is the date from which the veteran's 
total and permanent rating is effective, an earlier date for 
an award of Chapter 35 benefits for the appellant is not in 
order.  Based on this finding, the Board concludes that the 
criteria for entitlement to Chapter 35 benefits for 
enrollment pursued from September 30, 1992 to June 3, 1994, 
have not been met.  The law in this case is dispositive; 
therefore, the Board must deny the appellant's claim based on 
a lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to DEA benefits under the provisions of Chapter 
35, Title 38, United States Code, for periods of enrollment 
extending from September 1992 to June 1994 is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

